DETAILED ACTION
Response to Amendment
The amendment filed on 06/06/2022 has been entered.  Claims 1, 4, 11, 17, and 20 are amended.  Claims 1-20 are pending in the application.  Applicant's amendment and argument fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 02/04/2022 as described hereinafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In claim 1, the phrase “at least one dimension ranging from 1 nm to 200 nm” renders the claim indefinite because it is unclear what exactly means by “at least one dimension” since para [0028] specifically discloses “Nanofibrils have at least one dimension (e.g., diameter) in the nanometer range from about 1 to about 200 nm, more typically from about 20 to about 100 nm.”  Thus, the phrase “at least one dimension” should be replaced with “diameter”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-3, 5-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Brent A. Petersen et al. (US 20140004326 A1) in view of Kambiz B. Makoui et al. (US 4911700 A) and further in view of Xujun HUA et al. (US 20110277947 A1).   

Regarding claim 1, Petersen discloses: A method for making an enhanced market pulp for further processing into paper products (para [0068] discloses “producing either rolls or bales of market pulp.”  It is obvious that the market pulp is made to be used as an paper and/or absorbent products         ), the method comprising: preparing a composite material (Title), the composite material comprising (a) nanocellulose (para [0012-20], for example, para [0012] discloses a cellulose pulp sheet formed from wood pulp and fibrillatable fibers and the wood pulp is preferably never-dried Kraft pulp, which produces certain superior characteristics and para [0038] discloses “The term "nanofiber" as used herein refers to fibers having high aspect ratio (these fibers are known to be very long relative to their diameter.) since their diameter or cross-section are between about 10 nanometers (nm) and 1000 nm (1 micrometer)”.); adding the composite material to an aqueous pulp slurry to form a composite-enhanced market pulp (Example 1 in para [0059-0068] in 9 steps describe making the pulp sheet by adding water (i.e., aqueous) to lyocell (i.e., natural fiber material.) in a pulper.  Para [0042] discloses “The term "lyocell" as used herein refers to fibers that are formed by spinning of a solution that is obtained by dissolving wood pulp in an organic solvent…”); and removing water from the composite-enhanced market pulp to form an enhanced market pulp (It is obvious to an average artisan and para [0026-0027] and [0068] clearly disclose that the liquid such as water must be removed so as to produce either rolls or bales of market pulp.).
However, Petersen does not expressly disclose:  the nanofibrils having exposed surface hydroxyl groups; and (b) a crosslinking compound capable of crosslinking some of the exposed surface hydroxyl groups on the high aspect nanocellulose to form a composite material with a three dimensional matrix structure.
In the same field of art, Makoui is directed to absorbent, retentive cellulose pulp which has a good absorbency for use in absorbent products such as sanitary napkins, catamenial tampons, diapers, dressings or the like which are used for absorbing body fluids and the pulp is produced by subjecting a microfibrillated pulp slurry to pore generation with pore generating particles and to cross-linking with a cross-linking agent so as to improve the strength of the pulp or paper made from the market pulp.  Examiner views that Nanofibrillated cellulose (NFC), also called Microfibrillated cellulose (MFC) or cellulose microfibril, microfibrillar cellulose, can be viewed as a cellulosic material and it is consistent with Applicant’s own disclosure on para [0028] as will be discussed in greater detail hereinafter.  That being said, Makoui discloses: the nanocellulose having a high surface area and exposed surface hydroxyl groups (Col. 3, lines 55-56 discloses “The cellulose fiber itself is composed of layers of associated microfibrils.” Microfibrils are known to have a large specific surface area.  And Col. 5, lines 61-65 discloses “cellulosic fibers are subjected to a chemical treatment whereby they are chemically modified to form bonds between the hydroxyl groups in the cellulose molecules.); and (b) a crosslinking compound capable of crosslinking some of the exposed surface hydroxyl groups on the high aspect nanocellulose to form a composite material with a three dimensional matrix structure (Col. 5, lines 48-57 discloses “As pointed out above, a suitable cross-linking agent is added to the microfibrillated slurry either before, during or after the addition of the pore generating particles. After both the pore generating particles and cross-linking agent have been added, the first liquid medium (in which the pore generating particles are insoluble) is evaporated and the resulting solid moist cake is heat cured. After the pore generating particles have been removed either by washing or by heat decomposition, a highly absorbent, retentive, cross-linked cellulose pulp results.”  Although, the Examiner is not relying on the teaching of what is known as general knowledge in the field art to reject the claim’s limitation, nonetheless, Applicant’s attention is directed to the description of a NPL entitled: “The introduction of NFC” (a copy of which is attached herewith) that is also consistent with the Applicant’s disclosure on para [0028] in which Nanofibrillated cellulose (NFC), also called Microfibrillated cellulose (MFC) or cellulose microfibril.  Thus, it is obvious to a worker in a lab to manipulate an experiment by substituting Microfibrillated cellulose (MFC) as disclosed by Makoui with the Nanofibrillated cellulose (NFC) so as to arrive the properties recited claimed invention.).  

However, the combination of Petersen and Makoui does not expressly disclose:  a high aspect ratio such that their lengths exceed their diameters by 100 fold or more, and having at least one dimension ranging from 1 nm to 200 nm. 
In the same field of art, HUA is directed to cellulosic nanofilaments comprising a length of at least 100 µm, and a width of about 30 to about 300 nm, a method to produce the cellulose nanofilaments from natural fibers originated from wood and other plants pulps, and to the nanofibrillating device used to make the nanofilaments, and a method of increasing paper strength. With that in mind, HUA discloses:  a high aspect ratio such that their lengths exceed their diameters by 100 fold or more, and having at least one dimension ranging from 1 nm to 200 nm (Various part of the disclosure such as claim 1 and for example, Para [0022-0024] discloses “cellulosic nanofilaments comprising: a length of at least 100 µm, and a width of about 30 to about 300 nm.”  Thus, it is obvious that an average artisan could apply the teachings of HUA that discloses a method of treating a paper product to improve strength properties of the paper product to the claimed invention so as to ensure that the aspect ratio of the length to diameter is 100-fold or more, not to mention that the ranges in HUA overlaps with the claimed invention.   
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified market pulp disclosed by the combination of Petersen and Makoui by ensuring that nanofibrils has high aspect ratio of lengths to diameters as taught by HUA so as to improve the properties of the pulp or paper product.  Similarly, one of ordinary skill in the art, upon reading HUA’s disclosure, would also have been motivated to apply its teaching of improving the physical and chemical properties of nanocellulose so as to contain a good absorbency for use in absorbent products such as sanitary napkins, catamenial tampons, diapers and the like for the benefit of the claimed invention.   

Regarding claim 2, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 1.  Makoui further discloses:   wherein the crosslinking compound is selected from the group consisting of aldehydes, resins, carbonates, and isocyanates (Col. 6, lines 27-28 discloses, among others, aldehydes.)        

Regarding claim 3, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 2.  Makoui further discloses:  wherein the crosslinking compound is a dialdehyde (Col. 6, lines 51-52 discloses, among others, dialdehydes.).

Regarding claim 5, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 1.  Makoui further discloses:  wherein the step of removing water from the composite- enhanced market pulp further comprises compressing the pulp to remove from about 30 wt% to about 70 wt% of water to form a wet lap composite-enhanced pulp (Col. 2, lines 29-60 discloses the manner in which the absorbent retentive pulp is produced.  After the pulp is chemically treated and is washed, the liquid is largely removed by compressing the pulp, but nevertheless, the pulp is still wet and contains therein some liquid such as water.  For example, specifically Col. 2, lines 55-62 discloses “Further, in the instance wherein the cross-linking agent is added after the heat decomposable pore generating particles have been removed, the cake is reslurried in the first liquid medium, the cross-linking agent is added, the first liquid medium is again evaporated and the resulting solid moist cake is heat cured and dried.  Preferably, the resultant pulp is pressed in order to produce a densified thin sheet.”  Even though the cited references do not expressly disclose the amount of removed water such as 30 wt% to about 70 wt%, nevertheless, it is obvious that water is removed commonly by squeezing or compressing the pulp and therefore, it would further have been obvious to one of skill in the art to optimize the amount of water removed to be from 30 wt% to about 70 wt% of water to form a wet lap composite -enhanced pulp by routine experimentation.). 

Regarding claim 6, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 1.  Makoui further discloses:  wherein the step of removing water from the composite- enhanced market pulp further comprises drying the pulp to remove from about 80 wt% to about 95 wt% of water to form a dry lap composite-enhanced pulp (The same explanation provided in claim 5 applied herein as well and will not be repeated to avoid redundancy.). 

Regarding claim 7, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 6.  Petersen further discloses:  further comprising packaging the dried composite- enhanced market pulp for resale (Para [0068] step 9 discloses “The headbox feeds a market pulp machine, producing either rolls or bales of market pulp.”  One reasons for making rolls or bales of market pulp is indeed for transportation and selling or reselling the market pulp to customers who intend to convert the pulp into paper and/or absorbent products upon the demand thereof and thus, it is obvious that an artisan would do just that to earn a profit and control the amount of pulp in each unit being sold.). 

Regarding claim 8, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 1.  Petersen further discloses:  further comprising re-pulping the composite-enhanced market pulp and making paper products therefrom (Para [0001] discloses “cellulose fibers can be combined with super-absorbent polymers (SAP) in order to form an absorbent composition. Para [0003] discloses “Once the disposable absorbent product is formed it is also important to be able to keep the SAP in place and not have it shift or fall out during manufacturing, transport or use.” Even though, re-pulping the market pulp is not mentioned explicitly, but it does mention it implicitly since it is obvious to one of ordinary skill in the art that the used papers/absorbents waste products could be converted back into pulp by recycling or re-pulping.  For example, para [0026] discloses “In traditional manufacturing methods, cellulose pulp is dried and formed into rolls as a convenient packaging scheme for distribution. Dried pulp rolls are then transported from the pulp manufacturer to the end user who converts the dried pulp rolls into cellulose products (e.g., disposable absorbent products, etc.).

Regarding claim 9, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 1.  Makoui further discloses:  wherein the composite material comprises from about 3 wt % to about 15 wt % of the dry weight of the composite-enhanced pulp (Col. 7, lines 42-43 discloses “The percentages of ingredients in the slurry are given herein as weight of the ingredient in grams for each 100 ml of slurry.”  Moreover, Col. 8, lines 38-41 discloses “Based on each gram of the oven-dried weight of fiber, 0.5 grams (50% is water) of glutaraldehyde and 0.8 grams of zinc chloride were first dissolved in the slurry.  Even though the cited references do not expressly disclose the exact amount of composite material from 3 wt % to about 15 wt %, nevertheless, it would have been obvious to one of skill in the art to optimize the amount of the exact amount of composite material from 3 wt % to about 15 wt % to form a composite -enhanced pulp by routine experimentation.). 

Regarding claim 10, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 1.   The combination of Petersen in view of Makoui further disclose: A dried composite-enhanced market pulp made by the method of claim 1 (The same explanation provided in claim 1 applied herein as well.). 

Regarding claim 11, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of this claim in which is identical to the method claim 1 except recited only in product format.  Therefore, the same explanation provided in claim 1 applied herein as well and will not be repeated to avoid redundancy.  That being said, A composite-enhanced market pulp (Petersen: Title and para [0068].) comprising: paper-making cellulose fibers having hydroxyl groups (Makoui: Col. 3, lines 55-56.); and a composite material (Makoui: Col. 5, lines 48-57.), the composite material comprising nanocellulose comprising nanofibrils (Petersen: para [0012-20].), a high aspect ratio such that their lengths exceed their diameters by 100 fold or more, and having at least one dimension ranging from 1 nm to 200 nm (HUA: para [0022-0024] and claim 1.), a high surface area and exposed surface hydroxyl groups and being at least partially crosslinked together by a crosslinking compound capable of crosslinking surface hydroxyl groups to form a composite material with a three dimensional matrix structure (Makoui: Col. 5, lines 48-57.).  (Since the limitations of claim 11 is the same as claim 1, thus the explanations provided in claim 1 applies herein as well and will not repeated again to avoid redundancy.)  

Regarding claim 12, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 11.  Makoui further discloses:  wherein the crosslinking compound is selected from the group consisting of aldehydes, resins, carbonates, and isocyanates (Col. 6, lines 27-28 discloses, among others, aldehydes.). 

Regarding claim 13, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 12.  Makoui further discloses:  wherein the crosslinking compound is a dialdehyde (Col. 6, lines 51-52 discloses, among others, dialdehydes.).

Regarding claim 15, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of its base claim 11.  Makoui further discloses:  wherein the composite material comprises from about 3 wt% to about 15 wt% of the dry weight of the composite-enhanced pulp (The same explanation provided in claim 9 applied herein as well.).

Regarding claim 16, the combination of Petersen and Makoui in view of HUA discloses all of the limitations of this claim in which is identical to the method claim 1 except re-pulping that is discussed in claim 8.  Therefore, the same explanation provided in claims 1 and 8 applied herein as well and will not be repeated to avoid redundancy.  That being said, A method of using the composite-enhanced market pulp of claim 11, comprising: re-pulping the composite-enhanced market pulp to form a fibrous slurry under conditions to disrupt the three-dimensional matrix structure, thereby exposing additional hydroxyl groups; and drying the re-pulped slurry to form a paper product (Petersen on para [0001], [0003], and [0026]. The same explanation provided in claim 8 applied herein as well.). 

Claims 4, 14, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over by Brent A. Petersen et al. (US 20140004326 A1) in view of Kambiz B. Makoui et al. (US 4911700 A), in view of Xujun HUA et al. (US 20110277947 A1), and further in view of Per Just Andersen et al. (US 6200404 B1).   

Regarding claim 4, the combination of Petersen and Makoui in view of HUA disclose all of the limitations of its base claim 1.  However, the combination of Petersen and Makoui in view of HUA does not expressly disclose:  further comprising mixing a starch binder into the composite material, wherein the crosslinking compound also optionally crosslinks a portion of the hydroxyl groups on the starch binder.
In the same field of art, Andersen discloses:  further comprising mixing a starch binder into the composite material (Col. 19, lines 5-12 discloses “Such sheets and films have superior strength qualities due to the incorporation of large quantities of starch as a binder, which also reduces their cost and makes them far more environmentally friendly compared to conventional paper products. The starch is added to the sheets in the wet end as part of the molding composition used to make the sheets rather than being added as a sizing agent, as is done conventionally.”), wherein the crosslinking compound also optionally crosslinks a portion of the hydroxyl groups on the starch binder (Col. 26, lines 24-29 discloses “Cross-linking admixtures such as dialdehydes, methylureas, and melamine formaldehyde resins can be added to the mixture to produce a less water soluble starch bound matrix. The cross-linking admixtures react with the hydroxyl ions of the starch polymers to form a cross-linked starch matrix.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified market pulp having a cross-linked agent as disclosed by the combination of Petersen and Makoui in view of HUA by subjecting the modified market pulp with the cross-linked starch binder as taught by Andersen so as to improve the strength, environmental impact, and cost of the market pulp.  Similarly, one of ordinary skill in the art, upon reading Andersen’s disclosure, would also have been motivated to apply its teaching of starch-bound sheets manufactured to have properties similar to those of polymeric films and sheets made from paper, paperboard, or other materials in which such sheets and films have superior strength qualities for the benefit of the claimed invention.      
 
Regarding claim 14, the combination Petersen and Makoui and HUA in view of Andersen disclose all of the limitations of its base claim 11.  Andersen further discloses: further comprising a starch binder (Col. 19, lines 5-6 discloses “Such sheets and films have superior strength qualities due to the incorporation of large quantities of starch as a binder.).

Regarding claim 17, the combination of Petersen and Makoui and HUA in view of Andersen discloses all of the limitations of this claim in which is identical to the method claim 1 except the starch binder that is discussed in claim 4.  Therefore, the same explanation provided in claims 1 and 4 applied herein as well and will not be repeated to avoid redundancy.  That being said, A method for making an enhanced market pulp for further processing into paper products (Petersen: Title and para [0068].  It is obvious to one of ordinary skill in the art that the market pulp is used via a well-known re-pulping process to make either paper products or absorbent products and therefore is unpatentable.), the method comprising: preparing a composite material (Makoui: Col. 5, lines 48-57.), the composite material comprising (a) a starch binder having exposed surface hydroxyl groups and comprising a blend of cationic starch and pearl corn starch ( Col. 19, lines 5-12 and Col. 25, line 15 discloses a binder cationic starch and Col. 17, line 67 and various parts of the disclosure such as the Examples.); and (b) a crosslinking compound capable of crosslinking some of the exposed surface hydroxyl groups of the starch binder to form a composite material with a three dimensional matrix structure (Andersen: Col. 19, lines 5-12.); adding the composite material to an aqueous pulp slurry to form a composite-enhanced market pulp (Petersen: Example 1 in para [0059-0068] in 9 steps.); and removing water from the composite-enhanced market pulp to form an enhanced market pulp (Petersen: It is obvious to an average artisan and para [0026-0027] and [0068] clearly disclose that the liquid such as water must be removed so as to produce either rolls or bales of market pulp.).  

Regarding claim 18, the combination of Petersen and Makoui and HUA in view of Andersen disclose all of the limitations of its base claim 17.  Makoui further discloses:  wherein the crosslinking compound is selected from the group consisting of aldehydes, resins, carbonates, and isocyanates (Col. 6, lines 51-52 discloses, among others, dialdehydes.). 

Regarding claim 19, the combination of Petersen and Makoui and HUA in view of Andersen disclose all of the limitations of its base claim 17.  Makoui further discloses:  wherein the crosslinking compound is a dialdehyde (Col. 6, lines 51-52 discloses, among others, dialdehydes.).  

Regarding claim 20, the combination of Petersen and Makoui and HUA in view of Andersen disclose all of the limitations of its base claim 17.  Makoui further discloses:  wherein the step of removing water from the composite- enhanced market pulp further comprises drying the pulp to remove from about 80 wt % to about 95 wt % of water to form a dry lap composite-enhanced pulp (The same explanation provided in claim 5 applied herein as well and will not be repeated to avoid redundancy.). 

Response to Arguments
Applicant's arguments filed on 06/06/2022 have been fully considered but they are not persuasive. 

On page 6, last paragraph bridging to page 7, Applicant contends “The alleged rationale underpinning this obviousness rejection disregards the differences between nanocellulose and microcellulose that a person of ordinary skill in the art would be aware of. As noted above, Makoui is limited to microfibrillated fibers. Makoui does not mention nanocellulose, and does not describe a process that the skilled person would recognize as6 59200-US-PCT/2017-05forming nanocellulose. This is significant because there are differences in the physical properties of microcellulose and nanocellulose.” (Emphasis is added).
Examiner respectfully disagrees.  Applicant’s argument is antithetical to the Applicant’s own disclosure on para [0028] that teaches: “Cellulose nanofibrils (CNF) are also known in the literature as microfibrillated cellulose (MCF), cellulose microfibrils (CMF), and nanocellulose fibers (NCF). Despite this variability in the literature, the present invention is applicable to microfibrillated fibers, microfibrils, and nanofibrils, independent of the actual physical dimensions; and all these terms may be used essentially interchangeably in this disclosure.”  In addition, as noted hereinbefore, the description of a NPL entitled: “The introduction of NFC” (a copy of which is attached herewith) in which Nanofibrillated cellulose (NFC), also called Microfibrillated cellulose (MFC) or cellulose microfibril.  Accordingly, Nanofibrillated cellulose (NFC) and Microfibrillated cellulose (MFC)  can be used interchangeably in the field of art, particularly, knowing that the claimed invention and the cited references are directed to solve the same problem.  The Examiner concurs that Makoui does not explicitly teach a process specifically forming nanocellulose, but contrary to what the Applicant contends, Makoui teaches a process of microfibrils that an skilled in art could readily apply the steps of the process in forming nanocellulose in place of microfibrils.  For example, Makoui teaches cross-linking procedure when cellulosic fibers are subjected to a chemical treatment so that they are chemically modified to form bonds between the hydroxyl groups in the cellulose molecules, providing a slurry of cellulose fibers in a first liquid medium, and evaporating said liquid medium in which these process steps are very similar to the claimed invention process steps such as “preparing…; adding….; and removing…” in the claimed invention. 
On page 6, 2nd paragraph,  Applicant contends “Not only is Petersen silent on additional agents such as a crosslinker, but in fact, Petersen points out that the market pulp can consist essentially of the never-dried Kraft pulp and fibrillated fibers. (See Petersen, paragraph [0015].)” 
While the Examiner concurs that Peterson does not teach that the cellulose fibers in absorbent materials is crosslinked with a crosslinking compound, nevertheless, Peterson is directed to pulp sheet used in absorbent materials that impart better strength to such absorbent material as noted in para [0001-0004] therein and thus, the skilled artisan could certainly be motivated to apply the teachings of Makoui that discloses the use of cross-linked microfibrillated cellulose that is highly absorbent and with a greater mechanical strength than an unmodified microfibrillated cellulose as noted in col. 1, lines 43-68; col.5, line 48 - col. 6, line 52; and claim 1 ).  Therefore, it would have been patently obvious to replace the unmodified fibrillated cellulosic nanofibers of Peterson with the cross-linked cellulosic nanofibers disclosed in Makoui in order to enhance the absorbency as well as the strength of the market pulp. 
On page 6, 2nd paragraph,  Applicant contends “Given the known difference in water holding capacity between microfillibrated cellulose and nanofibril cellulose, the person of ordinary skill in the art would be surprised at the results from the examples in the present application, which used nanofibril cellulose in preparation of the samples (see paragraphs [0054]-[0055], [0060], [0065],[0067]), and which showed a considerable improvement in strength properties without a significant loss of Freeness.)”  (Emphasis is added).
Although neither Peterson nor Makoui discloses the effect of their microfibrillated cellulose on freeness of the pulp, but it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Peterson and Makoui is substantially identical to that of the claims, the claimed properties (e.g., freeness of pulp) or functions are presumed to be present. 
Finally, in response to applicant's argument that Peterson and Makoui, either alone or in combination does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the rejections of the claims are maintained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748   
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748